PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record satisfies us that no good-faith argument can be made that reversible error occurred regarding either of appellant’s convictions. The same is true as to appellant’s sentence for possession of a short-barrelled shotgun. However, appellant was sentenced for his conviction of aggravated assault with a firearm to three years in prison, to be followed by five years’ probation. This sentence is illegal, because it exceeds the maximum permitted for the third-degree felony of aggravated assault with a firearm. § 784.-021, Fla.Stat. (1991).
*122Appellant’s convictions, and his sentence for possession of a short-barrelled shotgun, are affirmed. Appellant’s sentence for aggravated assault with a firearm is vacated, and the ease is remanded for resentencing as to that offense.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BOOTH and WEBSTER, JJ., concur.
ALLEN, J., concurs in result.